This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0940

                          Enamidem Celestine Okon, petitioner,
                                     Appellant,

                                            vs.

                                   State of Minnesota,
                                      Respondent.

                                Filed December 5, 2016
                                       Affirmed
                                  Muehlberg, Judge

                              Stearns County District Court
                                File No. 73-CR-12-6911

Enamidem Celestine Okon, Moose Lake, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Janelle P. Kendall, Stearns County Attorney, Michael J. Lieberg, Assistant County
Attorney, St. Cloud, Minnesota (for respondent)

      Considered and decided by Ross, Presiding Judge; Schellhas, Judge; and

Muehlberg, Judge.





 Retired judge of the district court, serving as judge of the Minnesota Court of Appeals by
appointment pursuant to Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

MUEHLBERG, Judge

       Appellant challenges the denial of his petition for postconviction relief, arguing he

was convicted twice of the same offense, and his constitutional rights were violated by the

exclusion of evidence at trial. Because appellant was not convicted twice, and his

constitutional challenge is Knaffla barred, we affirm.

                                          FACTS

       In July 2012, a woman, C.M.J., reported that she had been sexually assaulted by

appellant Enamidem Celestine Okon and another man, Chukwudi Gregory Jideofor. Okon

was charged with two counts of first-degree criminal sexual conduct.

       Prior to trial, Okon moved to admit evidence of C.M.J.’s prior sexual conduct:

seminal fluid from five or more sources found on C.M.J.’s underwear. Okon and Jideofor

were excluded as potential sources of that semen. The district court allowed Okon to

present evidence that his DNA was not found on C.M.J.’s underwear, but precluded Okon

from introducing evidence as to the number of sources of semen. The district court based

its conclusion on applicable rape-shield laws, relevance, and the risk of unfair prejudice.

       A jury found Okon guilty of both counts. The district court sentenced Okon on

count two. The warrant of commitment shows Okon was only convicted of count two, and

there was no adjudication on count one. But, at sentencing, the district court appeared to

agree with the prosecutor’s assertion that count one “should remain adjudicated.”

       In October 2013, Okon appealed his conviction to this court arguing, in part, that

his right to confront C.M.J. was denied when the district court excluded evidence on the


                                             2
number of sources of semen found on C.M.J.’s underwear. State v. Okon, No. A13-2018,

2014 WL 3800324, at *1 (Minn. App. Aug. 4, 2014), review denied (Minn. Oct. 14, 2014).

This court affirmed Okon’s conviction, finding no abuse of discretion in the district court’s

exclusion of the semen evidence. Id. at *3, 9. We acknowledged that Okon had presented

an argument based on his constitutional right to confront C.M.J., and we noted a “harmless

beyond a reasonable doubt” standard as appropriate if any error implicated a constitutional

right, but we did not expressly address the constitutional component of Okon’s argument

in its analysis of the issue. Id. at *2-3. Instead, this court relied on Minnesota caselaw and

Minn. R. Evid. 403 to conclude that the evidence was properly excluded. Id.

       In March 2016, Okon filed for postconviction relief in the district court. He raised

two arguments: First, he argued that count one should be vacated because allowing it to

stand would violate the constitutional prohibition against double jeopardy; and second, he

argued that his constitutional rights were violated by the exclusion of DNA evidence.

       In May 2016, the district court filed an order denying Okon’s request for

postconviction relief without a hearing. The district court found that proper procedures

had been followed in sentencing, and Okon’s claim regarding the exclusion of DNA

evidence was Knaffla barred. This appeal follows.

                                      DECISION

       Following a summary denial of a postconviction petition, we review the district

court’s factual findings for clear error and the district court’s legal conclusions de novo.

State v. Nicks, 831 N.W.2d 493, 503 (Minn. 2013). Ultimately, a district court’s denial of

a postconviction petition will not be disturbed unless there was an abuse of discretion. Id.


                                              3
                                             I.

       Okon argues that he was convicted twice of the same offense in violation of the

Double Jeopardy Clause of the United States Constitution. Okon’s argument has no merit

because he was subject to only one prosecution, and he received a single adjudication,

conviction, and sentence.

       Contrary to Okon’s assertion that he was convicted twice, guilty verdicts do not

become convictions under Minnesota law until a conviction is recorded. Minn. Stat.

§ 609.02, subd. 5 (2014); State v. Hoelzel, 639 N.W.2d 605, 609 (Minn. 2002). Here, only

one conviction was recorded.

       There is a specific procedure a district court should follow under circumstances like

the present, the district court should formally adjudicate and impose a sentence on only one

count. State v. LaTourelle, 343 N.W.2d 277, 284 (Minn. 1984). Here, the district court

properly adhered to the procedure set forth in LaTourelle. See id.

       Lastly, according to the sentencing transcript, in discussing how to sentence Okon

for count one, the prosecutor asserted it “should remain adjudicated but unsentenced,” and

the district court agreed. Arguably, this indicated an intent to adjudicate Okon on count

one. However, according to the warrant of commitment there was no adjudication on count

one. If there is a conflict between an orally pronounced sentence and a warrant of

commitment, the orally pronounced sentence controls. State v. Staloch, 643 N.W.2d 329,

331 (Minn. App. 2002). Here, there is no genuine conflict between the orally pronounced

sentence and the warrant of commitment. At the sentencing hearing, the district court never

formally or expressly entered an adjudication on count one, and the warrant of commitment


                                             4
indicates that count one was not adjudicated. See Spann v. State, 740 N.W.2d 570, 573

(Minn. 2007) (noting that appellate courts may look to the judgment of conviction to

determine if an offense has been formally adjudicated). It appears that there was simply

some language imprecision at the sentencing hearing or in the transcript. According to the

transcript, the prosecutor asserted count one should “remain adjudicated,” which was an

impossibility, as count one had not been adjudicated and could not therefore remain

adjudicated.

       In sum, Okon’s argument has no merit because he was subject to only one

prosecution and received a single adjudication, conviction, and sentence. See Ganpat v.

State, 746 N.W.2d 891, 893 (Minn. 2008).

                                            II.

       Okon next argues that his constitutional-rights claim based upon the exclusion of

the semen evidence should not be Knaffla barred because the interests of justice require

that this court analyze the issue. Because Okon’s constitutional claim was raised or could

have been raised on direct appeal, Okon’s claim is barred by State v. Knaffla, 309 Minn.
246, 252, 243 N.W.2d 737, 741 (1976).

       In his claim, Okon argues that he was denied the right of confrontation and the right

to due process because he was unable to introduce the semen evidence found on C.M.J.’s

underwear. He argues that the evidence was relevant because it rebutted the injury and

force or coercion components of the charged crimes, and it spoke to her credibility. Okon

also argues that exclusion of the evidence denied him an opportunity to meaningfully cross-

examine C.M.J. While Okon correctly points out that this exact constitutional issue was


                                             5
not expressly analyzed by this court on direct appeal, this court did recognize the

constitutional component of Okon’s argument, concluding that Okon was challenging the

exclusion of the semen evidence as violating “[his] constitutional right to confront his

victim.” Okon, 2014 WL 3800324, at *1-3.

       Once a direct appeal has been taken, all matters raised and all claims known but not

raised, will not be considered upon a subsequent petition for postconviction relief. Minn.

Stat. § 590.01, subd. 1 (2014); Knaffla, 309 Minn. at 252, 243 N.W.2d at 741.

       Here, Okon’s right-to-confrontation argument was raised on direct appeal. Okon,

2014 WL 3800324, at *1. Okon also argues that his due-process rights were violated by

the exclusion of the semen evidence. But, this is simply a recharacterization of the previous

argument made on direct appeal that the semen evidence should not have been excluded,

and simply recharacterizing an argument will not permit the argument to escape the Knaffla

limitation. Black v. State, 560 N.W.2d 83, 86 (Minn. 1997). Further, the entirety of Okon’s

present claim could have been raised on direct appeal as a factual basis to support the

present claims because the claim existed in the district court record at the time of direct

appeal. Schleicher v. State, 718 N.W.2d 440, 449 (Minn. 2006). Therefore, because

Okon’s claims were previously raised or could have been raised on direct appeal, the claims

are Knaffla barred. 309 Minn. at 252, 243 N.W.2d at 741.

       There are two recognized exceptions to the Knaffla bar, and a claim should be

considered if (1) a novel issue has been raised or (2) the interests of justice require review.

Carridine v. State, 867 N.W.2d 488, 493 (Minn. 2015). A novel issues is “an issue so

novel that its legal basis was not reasonably available at the time of the direct appeal.” Id.


                                              6
(quotation omitted). Here, a novel issue has not been raised because a legal basis for the

present claims was available at the time of direct appeal. As such, Okon’s only available

Knaffla exception is the interests-of-justice exception.

       To meet the requirements of the interests-of-justice exception, a claim must have

substantive merit and be made without deliberate or inexcusable delay. Andersen v. State,

830 N.W.2d 1, 8 (Minn. 2013). Here, Okon’s claim has no merit. The constitutional right

to present a defense is limited by the defendant’s responsibility to comply with procedural

and evidentiary rules. State v. Richardson, 670 N.W.2d 267, 277 (Minn. 2003). We

already conducted a detailed analysis of the underlying evidentiary ruling, recognized the

constitutional component inherent in that ruling, and concluded that the semen evidence

was properly excluded because it was highly prejudicial and had little relevance. Okon,

2014 WL 3800324, at *2-4. In sum, Okon’s claim that his constitutional rights were

violated by the exclusion of evidence is Knaffla barred.

       Affirmed.




                                              7